‘735
                                                   :‘*f
                                                   63   l .-


                     OFFICE      OF    THE   ATTORNEY           GENERAL.OF       TEXAS
                                                 AUSTIN




Bonorable Jam. a.D8rt
cowl ty Attorney
Kendall County
Boerne, Texas
Pear      Hr.    D8rtr




                                                                          been given our care-
                                                                         y years or 8ger who
                                                                         of unmound mind, m-




                                                 that    t.he   judpmnt      entered         jn Kerr

County          to     judge her OP being a feeble-minded                     person,                   CO!?-
ml ttin    c her Y.Q. the     Austin State School.

                     The   ~tatutes,mthoriring              the   appointment          ef    8   pardlant
mder which the proceedlncs In Kerr County were Instituted and
judpnrententered, are for the salient purpose of horlng a euard-
Ian    appoInted         for     the   nernons      named    t,herein,      rho,  in        the       judge-
ment    of tl-e        Count.7    Court, ape        not.  competent       to hanrlle          their
rroyertp.
                                                                ‘7X

Bonorable Jom. 8. Dart - page 2




            We have other prorlolon8 in the wtatuter  for tbe
trial   of   lnmnepersons, and in virtue thereof  are ordered
~aopflned In the 8tatr ~otltutlonr for perrons of Mmound
mind.  UnquertlmaEl~, the oourt that appoints a guardian
for a psraon of mmound mind would aof in that prOeoeding
h8re autberity   to oommlt the party to tbo inatltution ln
Texas ?or the lnw~e.
          The propor method of prooedure, therefore, is ta
file the oomplalnt In Kendall Ceuntr, and haTa the trial
court determine whether ehe 1s nor ot mah feeblermind 88
requirea her to be oonflned in the Au&in  State Sahool, and
if ao, enter judgment and proaerclaeoordlngI~~